677 So.2d 39 (1996)
ROOFCRAFT INTERNATIONAL, INC., Patrick Leavens, and David Jones, Appellants,
v.
Woodie H. THOMAS, III, Appellee.
No. 96-0554.
District Court of Appeal of Florida, Fourth District.
July 3, 1996.
Rehearing Denied August 15, 1996.
Robert E. Ferencik, Jr. and Adam C. Linkhorst of Leiby Ferencik Libanoff and Brandt, P.A., Fort Lauderdale, for appellants.
Gary A. Chernay of Cohen, Chernay, Norris, Weinberger & Harris, North Palm Beach, for appellee.
PER CURIAM.
Defendants appeal an order granting plaintiff's motion for judgment on the pleadings as to liability only. We have jurisdiction to review such a non-final order under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv). The order, however, was *40 entered because months earlier the trial court had struck defendants' pleadings for discovery violations. The defendants are not arguing that the order on appeal is incorrect, but rather that the order striking the pleadings was erroneous. The appropriate method for defendants to review the order striking the pleadings is by plenary appeal. Karr v. Sellers, 620 So.2d 1104 (Fla.4th DCA 1993). We therefore affirm without prejudice to defendants appealing the order striking their pleadings after final judgment.
Affirmed.
GLICKSTEIN, KLEIN and STEVENSON, JJ., concur.